Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 ACS Drive for Sales: The Road to Global Growth One of the primary management imperatives for ACS in 2010 is to increase sales by increasing sales resources. I discussed this imperative in the last edition of ACS Today and it was a focus of FY10 Kick-Off. In this edition, we look more closely at what it means and where it will take us. Of course, ACS’ prospects for better global sales and growth have increased considerably since Kick-Off in August, due in no small part to the pending acquisition by Xerox. It is an exciting development for both of our companies, as it will immediately create an enterprise with revenues of $22 billion, $10 billion from our combined services business. With compatible services, the Xerox global footprint, and only 20 percent overlap of our respective client bases, it is easy to see why the prospects for selling and cross-selling have increased enormously. Our diverse ACS businesses continue to be fertile ground for increased sales also. When it comes right down to it, ACS is the result of 20 years of strategic acquisitions, so we fully understand the value of combining two strong businesses that complement each other. I actually came to ACS when the company I co-founded with my brother was acquired in 1996. Our company, Unibase, specialized in the data entry subset of business process outsourcing. At that time, ACS was relatively new to the business process outsourcing sector, and ACS created an entire service segment dedicated to delivering superior BPO solutions. Today, this business unit is the core of ACS’ complete BPO service offerings. As we prepare for the Xerox transaction, I find myself experiencing the same feeling of pride I had when ACS acquired Unibase 13 years ago. Just as we successfully built Unibase and found a terrific partner in ACS to capitalize on our potential, today ACS has found a new home – one that will take us to new heights where we will play a pivotal role in making Xerox a new type of global business. ACS and Xerox see eye-to-eye on many important issues. One of the most important is a dedication to customer service. Xerox and ACS both grew our businesses by focusing on the customer, and this is something that will certainly continue. By growing our sales capabilities and leveraging Xerox’s global client executive network at Xerox, we will be able to offer services and subject matter expertise to clients we could not reach before. Please read the articles on sales and cross-selling in this edition of ACS Today and visit the CEO Corner of InfoBank for more information on the pending Xerox transaction. These are exciting times for all of us. /s/ Lynn Blodgett Lynn Blodgett, President & CEO * NOTICE Forward-Looking Statementsz This communication contains “forward-looking statements” as defined in the Private
